DETAILED ACTION
This Office Action is in response to the amendment filed on 03/09/21.  Currently, claims 1-15 have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2010/0007007) by Yoon et al (“Yoon”; part of Applicant’s IDS).
Regarding claim 1, Yoon discloses in FIG. 5 and related text, e.g., an electronic component package (500) comprising: 
a base (562) including a first surface (top) and a second surface (bottom);
a first plated layer (564a; it certainly looks like a plate) that covers the first surface; 
a first electronic component chip (510a) provided on the first plated layer with a first insulating layer (530a; pars. 11 & 12; one or two layers maybe present; both are polymer/epoxy [Wingdings font/0xE0] well-known insulating adhesives) being interposed therebetween; 
a second plated layer (564b) that covers the second surface; and 
a second electronic component chip (510b) provided on the second plated layer with a second insulating layer (530b) being interposed therebetween, 
wherein the first plated layer and the second plated layer each include a first metal material (Nickel; par. 72) that is less likely to undergo an ion migration phenomenon than silver (according to Applicant, Nickel reads on the limitations; see claim 2 below), and 
an electric potential of the first electronic chip component and an electric potential of the second chip component are different (as claimed, the limitations are so broad as to be inherent and would be subject matter of Official Notice; however, since Applicant amended to include these limitations, a reference will be provided and its teachings will be discussed; these limitations merely mention that “an electric potential” is present in two chips (this is inherent; all powered-up/turned-on chips are going to have “an electric potential”; then, the limitations require that the two potentials are to be different from each other; this is where “so broad as to be inherent” comes in; the chips do not have one potential; in fact, chips have “voltage drop” across them; the potential changes across the chip; this is not a POSITA level idea; this is a “2nd year of EE program in college” level [Wingdings font/0xE0] way below “skilled in the art”; however, to eliminate all doubt, a reference is being provided; see US-3988536, col. 5, lines 3-23; this paragraph, in a reference published all the way in 1976, discusses the fact of “voltage drop across chip”; that it occurs; that it is fact of life;  please note that it is basically impossible not to have a voltage drop across chip to some degree; so, the Applicant’s claimed invention of 2 chips having different “electric potential”?  Inherent; there are any number of “potentials” in both of those chips; one can pick any number of them that are different, or same, as heart desires; hence, “as claimed, the limitations are so broad as to be inherent; hence, the rejection is still 102; the secondary reference is provided as evidence for Examiner’s assertions, and to eliminate all doubt).
Regarding claim 2, Yoon discloses in FIG. 5 and related text, e.g., wherein the first metal material includes one or more of gold, palladium, and nickel (nickel; par. 72).
Regarding claim 3, Yoon discloses in FIG. 5 and related text, e.g., wherein the first plated layer and the second plated layer are integrated (not just 2 plated layers but everything is integrated into a single device; hence, meeting limitations).
Regarding claim 4, Yoon discloses in FIG. 5 and related text, e.g., an electronic component package comprising: a base including a first surface and a second surface; a first electronic component chip provided on the first surface with a first insulating layer being interposed therebetween; and a second electronic component chip provided on the second surface with a second insulating layer being interposed therebetween (see rejection of claim 1; all the limitations are defined there),
Wherein an electric potential of the first electronic chip component and an electric potential of the second chip component are different (as discussed in rejection of claim 1).
Regarding claim 7, Yoon discloses in FIG. 5 and related text, e.g., wherein the first insulating layer and the second insulating layer each comprise an insulating adhesive film (see pars. 11 & 12).
Regarding claim 8, Yoon discloses in FIG. 5 and related text, e.g., wherein the first surface and the second surface of the base are located on sides opposite to each other (top and bottom, as defined in claim 1).
Regarding claim 9, Yoon discloses in FIG. 5 and related text, e.g., further comprising: a first lead (544) spaced apart from the base; 
a third plated layer (544a) that covers a surface of the first lead; and 
a first conductor (unmarked; like 542; connects between 510a and 544a) that couples the third plated layer and a first terminal (unmarked; like a 520a, but on the left side of the 510a) of the first electronic component chip. 
Regarding claim 10, Yoon discloses in FIG. 5 and related text, e.g., further comprising: a second lead (unmarked; like 544, but on the right side) spaced apart from each of the base and the first lead; 
a fourth plated layer (unmarked; like 544b, but on the right side) that covers a surface of the second lead; and 
a second conductor (unmarked; like 542, but on the right side, bottom) that couples the fourth plated layer and a second terminal (520b) of the second electronic component chip.
Regarding claim 11, Yoon discloses in FIG. 5 and related text, e.g., further comprising a protective film (570) that covers the first electronic component chip, the second electronic component chip, a portion of the first lead, a portion of the third plated layer, the first conductor, a portion of the second lead, a portion of the fourth plated layer, and the second conductor (see FIG. 5).
Regarding claim 13, Yoon discloses in FIG. 5 and related text, e.g., wherein the third plated layer and the fourth plated layer each include a second metal material (still Nickel; as explained in rejection of claim 1) that is less likely to undergo the ion migration phenomenon than the silver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2010/0007007) by Yoon et al (“Yoon”; part of Applicant’s IDS).
Regarding claim 5, Yoon discloses in FIG. 5 and related text, e.g., substantially the entirety of claimed subject matter, but does not disclose wherein the first electronic component chip includes a first application specific integrated circuit and a first sensor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yoon with “wherein the first electronic component chip includes a first application specific integrated circuit and a first sensor”, since Yoon makes it clear that his invention applies to “semiconductor chips” in general (par. 5); hence, applying Yoon’s invention specifically to ASIC and sensor applications would be obvious in light of Yoon’s explicit teachings.
Regarding claim 6, Yoon discloses in FIG. 5 and related text, e.g., wherein the second electronic component chip includes a second application specific integrated circuit and a second sensor (as explained in rejection of claim 5; limitations are obvious for the same reasons).
Regarding claim 12, Yoon discloses in FIG. 5 and related text, e.g., wherein the protective film has a void therein, the first electronic component chip includes a first application specific integrated circuit and a first sensor, the second electronic component chip includes a second application specific integrated circuit and a second sensor, and at least the first sensor and the second sensor are provided in the void (as explained in rejection of claim 5; limitations are obvious for the same reasons; as far as “void” related limitations, please note that the “void” within 570 is completely filled with all the various objects that are recited in the claim).
Regarding claim 14, Yoon discloses in FIG. 5 and related text, e.g., wherein the first electronic component chip includes a first application specific integrated circuit (as explained in .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2010/0007007) by Yoon et al (“Yoon”; part of Applicant’s IDS) in view of (US-6953986) by Abbott et al (“Abbott”).
Regarding claim 15, Yoon discloses in FIG. 5 and related text, e.g., an electronic component package (500) comprising: 
a base (562) including a first surface (top) and a second surface (bottom);
a plate layer, the plate layer having a first plated layer (564a; it certainly looks like a plate) that covers the first surface and a second plated layer (564b) that covers the second surface;;
a first electronic component chip (510a) provided on the first plated layer with a first insulating layer (530a; pars. 11 & 12; one or two layers maybe present; both are polymer/epoxy [Wingdings font/0xE0] well-known insulating adhesives) being interposed therebetween; 
a second electronic component chip (510b) provided on the second plated layer with a second insulating layer (530b) being interposed therebetween, 
the first plated layer and the second plated layer each including a first metal material (Nickel; par. 72) that is less likely to undergo an ion migration phenomenon than silver (according to Applicant, Nickel reads on the limitations). 
covering a circumference of the base integrally”.
Abbott discloses in FIG. 4 and related text, e.g., “a plate layer (407) covering a circumference of the base (406) integrally” (presumably, what Applicant claims is that the plate layer is covering all surfaces, not just above and below, but also the sides; compare Applicant’s FIG. 1 to Abbott’s FIG. 4; the plate layers look extremely similar).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yoon with “a plate layer covering a circumference of the base integrally” as taught by Abbott, since applying a known technique (technique of Abbott, for how the plated layer is structured) to a known device ready for improvement (device of Yoon; it also has plated surfaces, but differently structured) to yield predictable results (results are predictable since the field of endeavor is the same: both of them deal with plating layers) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.  Please see the Notice of References, and rejections to see how these references were applied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
03/25/2021
/MOUNIR S AMER/Primary Examiner, Art Unit 2894